 SOUTHAMPTON MARINE CORPORATIONSouthamptonMarine CorporationandTeamstersUnion 158 a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 4-RC-11252April 30, 1975DECISION AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDJENKINSPursuant to authority granted the National LaborRelations Board under Section 3(b) of the NationalLabor Relations Act, as amended, a three-memberpanel has considered determinative challenges in anelection held November ,6, 1974,' and the RegionalDiirector's report recommending disposition of same.The Board has reviewed the record in light of the ex-ceptions and briefs, and hereby adopts the RegionalDiirector's findings and recommendations, only to theextent consistent herewith.The Board does not adopt the Regional Director'srecommended disposition of the ballot of employee Is-mael Ortez Crespo. That ballot was challenged by theEmployer on grounds that his name did not appear onthe eligibility list as agreed to by the parties on October22, 1974,2 under the terms of the Board's decision inNorris-ThermadorCorporation,119NLRB 1301(1958).However, theExcelsior`list submitted by theEmployer on October 25 included Crespo's name andaddress with the notation: "Not on the list that waspresented on 10/22/74 to the Board. This was due toan oversite [sic] on our part." The Petitioner thenpromptly requested that Crespo's name be added to thelist of eligibles, but the Employer refused to do so.The Regional Director sustained the challenge toCrespo's ballot finding that as the parties' October 22agreement met theNorris-Thermadorcriteria, it wastherefore, final and binding on the issue of voter eligibil-ity; and that under the holding of the Board inPyperConstructionCompany,177 NLRB 707 (1969), theinadvertent omission of a challenged voter employeefrom such a list would not affect the list's finality andexclusivity as a determinant of voter eligibility.It is of course true that the Board does not look withfavor upon the use of its challenged ballot proceduresas a means of undermining the effect of a voter eligibil-ity agreement executed by the parties in accord with theNorris-Thermadorcase requirements.Accordingly,and as indicated by thePypercase,supra,the BoardIThe election was conducted pursuant to a stipulation for certificationupon consent election The tally was: 17 for and 18 against the Petitioner;there were 3 challenged ballots.2Unless otherwise stated, all dates are 1974.3Excelsior Underwear Inc.,156 NLRB 1236 (1966).649will not usually resolve disputedissuesconcerning anyomissionsfrom the agreed-upon eligibility list, and will,therefore, ordinarily reject a party's attempt to raisesuch issues, without regard to merit, and sustain a chal-lenge to the ballot of any employee whose name did notappear on that list.Here, however, there is no dispute concerning Cres-po's eligibility as a voter; there is no question that theparties recognized that the failure to so identify Crespoon the written eligibility list was a mistake; and thereis also no question that the mistake was called to theBoard's attention more than 10 days before the electionwas held, and that the challenge procedure was usedbecause the error had not been rectified (as it couldhave been) before the election was conducted.We perceive no sound policy reasons for sustainingthe challenge to an employee's ballot in such circum-stances, thereby depriving him of the right to cast aballot to which all parties conceded he was entitled.We do not believe thatNorris-Thermadorwas in-tended to deprive an otherwise eligible voter of hisballot when the inadvertence of excluding his namefrom the list was admitted and discovered in enoughtime to amend the agreement to include the employee,without any disruption of the election procedures, andwhere the parties in effect were agreed that the em-ployee's name would have been included on the list butfor such an error.'Consequently, we overrule thechallenge to Crespo's ballot, and direct that the ballotbe opened.DIRECTIONIt is hereby directed that the Regional Director forRegion 4 shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 days fromthe date of this Order, open and count the ballots ofIsmael Ortez Crespo, Jacinto Valdes, and John Cart-wright, and thereafter prepare and cause to be servedon the parties a revised tally of ballots, includingtherein the count of such ballots, and to proceed furtherto issue the appropriate certification for the followingappropriate unit:Allproduction andmaintenance employees,truckdrivers, receivers,warehousemen, workingleaders and research and development employeesat its one plant in Berlin, New Jersey; excluding,all office clerical employees, guards and supervi-sors as defined in the Act.4CfBannerBedding, Inc,214 NLRB No. 139 (1974).217 NLRB No. 113